Citation Nr: 0212142	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of post-
operative meningioma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, his grandson, and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1993 decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which 
found that new and material evidence had not been submitted 
to reopen a previously-denied claim of service connection for 
residuals of post-operative meningioma, claimed due to in-
service head trauma.

In April 1994, the veteran testified at a Board hearing in 
Washington, D.C.  In November 1995, he was advised that he 
was entitled to an additional hearing as the Board Member who 
conducted the April 1994 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  At 
his request, in December 1995, the veteran had a hearing 
before another Board Member at the RO.  Thereafter, in May 
1996, the Board determined that the veteran had not submitted 
new and material evidence to reopen his claim of service 
connection for post-operative meningioma residuals.  

The veteran appealed the Board's May 1996 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By 
February 27, 1998 memorandum opinion, the Court held that the 
Board had correctly found that there was no new and material 
evidence to reopen the veteran's disallowed claim of service 
connection for meningioma; however, the Court noted that, at 
his December 1995 Board hearing, he had testified that he 
believed that a physician had told him that his brain tumor 
was related to in-service trauma.  Thus, the Court held that 
the Board had failed to apply 38 U.S.C.A. § 5103(a) by 
advising him to submit evidence regarding the physician's 
statement.  Thus, the Court vacated the Board's decision and 
indicated that the "application will remain open and the 
veteran may submit further evidence [regarding the 
physician's statement] during the one-year period following 
the Secretary's notification to the veteran of the need for 
medical evidence of a nexus of his disability to service."  

In September 1998, the veteran was advised that he was 
entitled to an additional hearing because the Board Member 
who conducted the December 1995 hearing was unable to decide 
his appeal due to extended illness.  He again elected a 
hearing before another Member of the Board at the RO.  In 
October 1998, the Board remanded the matter for the purpose 
of affording him a hearing as he had requested.  In July 
1999, he testified before the undersigned at a Board hearing 
at the RO.  

In January 2001, the Board determined that new and material 
evidence had been presented to reopen the claim of service 
connection for post-operative residuals of meningioma due to 
a head injury.  The Board did not reach the merits of the 
service connection issue; rather, that matter was remanded 
for additional development of the evidence and for due 
process considerations.  The record reveals that the actions 
requested by the Board in its remand have been completed and 
the matter is now ready for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Meningioma was not clinically evident in service or for 
many years thereafter.

2.  The preponderance of the most probative evidence of 
record indicates that the veteran's meningioma, first 
diagnosed approximately 30 years after service, is not 
causally related to his active service or any incident 
therein, including a head injury.


CONCLUSION OF LAW

Meningioma was not incurred in or aggravated during active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
decisions and remands of the Board.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  The RO has also obtained a VA 
medical opinion regarding the pertinent issue in this matter.

Here, it is noted that in July 2002 written arguments to the 
Board, the veteran's representative requested an independent 
medical expert (IME) opinion.  When, in the opinion of the 
Board, additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, neither the veteran nor his representative has 
stated with any specificity why this case presents a complex 
or controversial medical problem.  Rather, the veteran merely 
appears to be merely seeking a medical opinion in support of 
his theory of entitlement.  The Board cannot entertain lay 
speculation on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence presented does not 
identify such medical complexity or controversy for which an 
IME opinion is necessary at this time.  Further, there is no 
indication that examination by an IME would provide 
additional pertinent information helpful to the veteran's 
claim.  As noted by the Court, VA's duty to assist is not a 
license for a fishing expedition to determine if there might 
be some unspecified information which could possibly support 
a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Therefore, the Board finds that an IME is not warranted in 
this case.  

Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  As VA has fulfilled the duty to assist and 
notify, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

Service medical records show that in July 1952, the veteran 
was admitted to a service department medical facility after 
striking his head during a parachute jump.  Examination 
disclosed no positive neurological finding and a skull X-ray 
was negative for abnormality.  The final diagnosis was 
concussion of the brain.  In June 1953, he was treated for a 
laceration on his head and right eyebrow.  On follow-up later 
that month, it was noted that the wound was nicely healed.  
At his August 1953 military separation medical examination, 
no neurological or psychiatric abnormality was detected on 
clinical evaluation.  The veteran's head, face, eyes, pupils, 
and ocular motility were normal.  

In March 1979, the veteran filed a claim of service 
connection for residuals of a brain concussion, stating that 
he had continuous headaches.  His claim was denied by the RO 
in March 1979.  

In March 1984, the veteran filed a claim of service 
connection for meningioma, which he claimed was the result of 
an in-service head injury.  He stated that he had been told 
by his doctor that "the blow to my head in service may have 
caused the cancer or tumor."  In support of his claim, he 
submitted private clinical records showing that in February 
1984, he was hospitalized with complaints of orbital pain, 
mild lethargy, trouble finding correct words, and some 
decreased right eye vision.  Computed tomography revealed a 
large intraventricular meningioma, and a left occipital 
craniotomy with resection of an intraventricular meningioma 
was performed. 

In May 1984, the veteran underwent VA medical examination at 
which time he reported that he started to have headaches 
about 11/2 years earlier, as well as trouble with immediate 
memory and difficulty keeping up in his work.  He stated that 
a meningioma was discovered and he had surgery in February 
1984.  The diagnosis was status post left frontal meningioma 
surgery with residual right pronator drift, mild right-sided 
weakness, and profound right homonymous hemianopia.  

In September 1985, the veteran and his spouse testified at a 
hearing at the RO.  He stated that he had had a concussion in 
service and thereafter began to experience dizziness, 
headaches, and eye pain.  He indicated that, when his brain 
tumor was discovered in 1984, he was advised by his physician 
that it had been present for 25 to 30 years and such tumors 
were usually caused by a blow to the head.  The Hearing 
Officer advised the veteran to obtain a report from this 
physician setting forth the bases for his opinion.  The 
record was held open for 30 days to allow the veteran an 
opportunity to obtain that evidence.  

In October 1985, the veteran submitted a September 1985 
letter from his private physician who indicated that there 
was no doubt that the intraventricular meningioma first 
diagnosed in 1984 had "been there for many, many years."  
The physician further stated, however, that "[i]t is, of 
course, impossible for me to state when this tumor arose."  
As to the veteran's theory that the brain tumor was due to 
in-service head trauma, the physician concluded that "there 
is no evidence whatsoever in the medical or scientific 
literature that brain tumors are caused by trauma."

Also submitted in October 1985 were copies of articles from 
several medical journals, revealing conflicting results.  One 
article noted that there had been anecdotal case reports of 
brain tumors, particularly meningiomas, occurring at sites of 
prior trauma.  Other authors of case studies found no such 
association with head trauma.  Also submitted by the veteran 
were October 1985 statements from two individuals who had 
known him in service to the effect that he had complained of 
frequent headaches, dizziness, and disorientation since his 
head injury.  

By January 1986 decision, the Board denied service connection 
for post-operative residuals of meningioma, claimed as due to 
in-service head injury, finding that the in-service head 
injury was acute and transitory, as evidenced by the normal 
neurological findings at the August 1953 military separation 
medical examination.  In addition, the Board concluded that 
there was insufficient evidence to associate the development 
of the meningioma with the remote in-service head trauma, as 
there were no clinical symptoms of neurologic dysfunction in 
service or for many years thereafter.  

In April 1993, the veteran submitted a request to reopen his 
claim of service connection for post-operative residuals of 
meningioma, claimed as due to an in-service head injury.  In 
support of his claim, he submitted copies of medical articles 
regarding head trauma, brain tumors, and personality changes.

In April 1994, December 1995, and July 1999, the veteran 
testified at Board hearings in support of his claim.  He 
again explained the details of his 1952 head injury and added 
that he had thereafter sustained a subsequent head injury 
after being kicked in the head.  He indicated that this 
second head injury necessitated 20 or 30 stitches to his head 
and that headaches began after this incident.  The veteran's 
spouse testified that prior to the veteran's assault in 
Germany, he was a "happy-go-lucky" person, but that he 
became a different person after the assault.  The veteran 
also indicated that a private physician had indicated that 
the veteran's brain tumor had been slow growing and had been 
present for thirty years.  

In a July 1999 letter, a private physician indicated that 
although the exact cause of meningioma is not fully 
understood, it is "possible this type of tumor could be a 
result of or aggravated by an old head injury."

On June 2001 VA medical examination, the veteran reported 
that he had a concussion in service and thereafter noted 
disorientation and concentration difficulties.  He stated 
that in 1984 or earlier, he began having headaches and was 
diagnosed with a meningioma, which was surgically removed.  
He stated that he still had symptoms of disorientation and 
difficulty with memory and that such symptoms were 
increasing.  After examining the veteran, the diagnosis was 
status post brain concussion sustained during service, 
difficulty with memory and disorientation, and status post 
craniotomy for meningioma removal apparently from the front 
part of the head with resulting right homonymous hemianopia.  
The examiner noted that the veteran still had difficulty with 
memory, disorientation, and changes in personality.  

In a January 2002 addendum, the examiner indicated that he 
was unable to provide an opinion as to the etiology or date 
of onset of the veteran's meningioma, as the cause of such 
condition was unknown.  He explained that a meningioma arose 
de novo and it was impossible to pinpoint a date of onset 
unless one had done serial imaging of the brain, which had 
obviously not been done in the veteran's case.  With respect 
to whether the veteran's in-service head injury caused the 
post-service meningioma, he stated unequivocally that it did 
not.  He noted that the veteran's symptoms appeared to have 
worsened after his surgery and indicated that it was possible 
that parts of the surrounding tissue were damaged in removing 
the meningioma.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including brain tumors, become 
manifest to a degree of 10 percent within a year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

As noted, the veteran claims that service connection for 
meningioma is warranted as such condition developed as a 
result of an in-service head injury.  His service medical 
records confirm that he sustained a head injury in service, 
after a parachute jump.  He was also subsequently treated for 
a laceration on his head, although the circumstances leading 
to the laceration were not recorded.  In any event, the 
service medical records are entirely negative for any chronic 
residual of these injuries, including meningioma.  In fact, 
at his August 1953 military separation medical examination, 
the veteran's head was normal and no neurologic or 
psychiatric abnormality was evident on clinical evaluation.  
The Board also notes that the post-service medical record is 
negative for notations of meningioma until February 1984, 
approximately 30 years after the veteran's separation from 
service.  Based on the foregoing, it cannot be said that the 
meningioma was present in service or manifest to a 
compensable degree within one year of the date of his active 
service separation.

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In this case, conflicting opinions have been provided.  Thus, 
the Board must weigh the probative value of this medical 
evidence.  The Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In this case, the evidence in favor of the veteran's claim 
includes a general article from a medical journal noting 
anecdotal evidence of meningiomas at sites of prior trauma.  
However, other articles found no such association with head 
trauma.  Many of the articles submitted by the veteran 
contain no specific information regarding the pertinent 
medical issue in this case.  After reviewing this treatise 
information, including in conjunction with the other medical 
evidence of record, the Board finds that the treatise 
evidence is too general and inconclusive to establish a 
medical nexus between the veteran's in-service head injury 
and his post-service meningioma.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see also Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991) (medical treatise submitted by appellant that 
only raises the possibility that there may be some 
relationship between service-connected disability and the 
veteran's fatal disease does not show a direct causal 
relationship between the two such as to entitle the appellant 
to service connection for the cause of death).

Similarly, by July 1999 letter, a private physician indicated 
that although the exact cause of meningioma is not fully 
understood, it is "possible this type of tumor could be a 
result of or aggravated by an old head injury."  The Board 
finds that this opinion of "possible" relationship is also 
not a sufficient basis to grant service connection.  38 
C.F.R. § 3.102 (2002) provides that service connection may 
not be based on resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Davis v. West, 13 Vet. App. 178 
(1999); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his condition was found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
was too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected PTSD and the later 
development of hypertension is "non-evidence"); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" be related, is too speculative to 
establish the presence of any such relationship).

On the other hand, in a June 2002 medical opinion, a VA 
medical examiner specifically stated that the veteran's in-
service head injury did not caused the post-service 
meningioma.  This unequivocal opinion is supported by a 
September 1985 letter from the veteran's private physician 
who indicated that "there is no evidence whatsoever in the 
medical or scientific literature that brain tumors are caused 
by trauma."  Both of these opinions were rendered by medical 
professionals who had the opportunity to examine the veteran, 
and they are of far greater probative value than the 
equivocal and speculative medical evidence discussed earlier.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for post-
operative residuals of meningioma.  The Board finds that the 
preponderance of the probative evidence of record shows that 
the veteran's meningioma was not causally related to his in-
service head injury.  For several reasons, the Board finds 
that the opinions which reach this conclusion outweigh the 
conflicting evidence of record, both in quantity and quality.  
These medical opinions are unequivocal; by contrast, the 
opinion which favors the veteran's is speculative and does 
not provide a rationale for the conclusion reached.  

While the veteran has offered his own opinion that his 
meningioma was incurred in service as a result of a head 
injury, the Board notes that the record does not indicate 
that he has any professional medical training or expertise.  
See Bostain, 11 Vet. App. at 127 (lay testimony is not 
competent to establish, and therefore not probative of a 
medical nexus).  In contrast to the veteran's unsupported 
contentions, the most probative medical evidence of record 
clearly indicates that there is no relationship between his 
post-service meningioma and his military service.  

The Board has also considered the veteran's contentions to 
the effect that physicians have told him that his post-
service meningioma was related to his in-service head injury.  
However, the veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute 'medical' evidence to 
support a claim.  See Warren v. Brown, 6 Vet App 4 (1993).  

In summary, the preponderance of the most probative evidence 
of record indicates that the veteran's meningioma is not 
causally related to his active service or any incident 
therein, including acute head injury.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for post-operative residuals of 
meningioma.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of post-operative meningioma 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

